EXHIBIT 10.19

CHANGE OF CONTROL AGREEMENT

A G R E E M E N T

Agreement made as of the 1st day of August 2002, by and between Alcan Inc., a
corporation incorporated under the laws of Canada with its registered office at
1188 Sherbrooke Street West, Montreal, Québec, Canada H3A 3G2 (the
"Corporation") and Richard B. Evans, residing at 3033 de Breslay, Montreal,
Quebec, Canada, H3Y 2G8,  (the "Executive").

WITNESSETH:

                        WHEREAS, the Executive is the Executive Vice President
of Alcan Inc.

                        WHEREAS, the Corporation believes that the establishment
and maintenance of a sound and vital senior management team is essential to the
protection and enhancement of the interests of the Corporation and its
shareholders; and

                        WHEREAS, the Corporation also recognizes that the
possibility of a Change of Control of the Corporation (as defined in Section 1
hereof), with the attendant uncertainties and risks, might result in the
departure or distraction of key employees of the Corporation to the detriment of
the Corporation and its shareholders; and

                        WHEREAS, the Corporation has determined that it is
appropriate to take steps to induce key employees to remain with the
Corporation, and to reinforce and encourage their continued attention and
dedication, when faced with the possibility of a Change of Control of the
Corporation.

                        NOW, THEREFORE, in consideration of the premises and
mutual covenants herein contained, the parties hereto hereby agree as follows:

1.         Change of Control shall mean any of the following:

1.1              the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the United States Securities
Exchange Act of 1934), in the aggregate, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation's then issued and outstanding voting securities by any person or
entity or group of associated persons or entities (within the meaning of Section
13(d)(3) or 14(d)(2) of the United States Securities Exchange Act of 1934)
acting jointly or in concert (other than its subsidiaries or any employee
benefit plan of either) (a "Person"), provided that, if a buyback of shares by
the Corporation causes the Person to attain such limit, such limit shall be
deemed not to have been attained without such Person having acquired further
voting securities of the Corporation;

 

1

--------------------------------------------------------------------------------



 

1.2       any amalgamation, merger, arrangement, reorganization or consolidation
in respect of the Corporation (the foregoing shall include, for the purposes of
this Agreement any transaction or series of transactions, such as share exchange
transaction with the same stated or effective objective) other than:

(a)        an amalgamation, merger, arrangement, reorganization or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) two-thirds or more of the combined voting power of the voting
securities of the Corporation or such surviving, combined or parent entity
outstanding immediately after such amalgamation, merger, arrangement,
reorganization or consolidation, without there occurring as a result or in
connection therewith any substantial change in the composition of the
Corporation's Board of Directors; or

(b)        an amalgamation, merger, arrangement, reorganization or
consolidation  initiated by the Corporation for the purpose of implementing a
recapitalization of the Corporation (or similar transaction) provided that
pursuant thereto no Person is or becomes the beneficial owner, directly or
indirectly (as determined under Rule 13-d-3 promulgated under the United States
Securities Exchange Act of 1934), of securities representing twenty per cent
(20%) or more of the contained voting power of the voting securities of the
Corporation outstanding immediately after such amalgamation, merger,
arrangement, reorganization or consolidation;

1.3              the approval by shareholders of the Corporation of any plan or
proposal for the complete or effective liquidation or dissolution of the
Corporation;

1.4              the issuance by the Corporation of shares in connection with an
exchange offer acquisition (including, for the purposes of this Agreement, a
series of connected exchange offer acquisitions), if such issuance results in
the holders of the Corporation's principal class of publicly listed voting
shares (immediately prior to the issuance) holding less than two-thirds of the
combined voting power of the voting securities of the Corporation which are
outstanding immediately following such issuance and if there occurs in
connection therewith any substantial change in the composition of the
Corporation's Board of Directors.

1.5       the sale or other disposition of all or substantially all of the
assets of the Corporation other than the sale or other disposition of all or
substantially all of the assets of the Corporation:

(a)        to a person or persons who beneficially own, directly or indirectly,
at least two-thirds of the then outstanding common equity of the Corporation to
which are attached at least two-thirds of the combined voting power of the
outstanding voting securities of the acquirer; or

2

--------------------------------------------------------------------------------



 

(b)               in a manner such that after such sale or other disposition the
acquirer is, directly or indirectly, owned or controlled as to at least
two-thirds of its then outstanding common equity to which are attached at least
two-thirds of the combined voting power of the outstanding voting securities of
the acquirer  by shareholders of the Corporation who owned or controlled,
immediately prior to such transaction, at least two-thirds of the Corporation's
then outstanding common equity to which were attached at least two-thirds of the
combined voting power of the outstanding voting securities of the acquirer;

provided that there does not occur in connection therewith any substantial
change in the composition of the Corporation's Board of Directors.

1.6              the completion of the corporate approvals necessary on the part
of the Corporation to give effect to any amalgamation, merger, arrangement,
reorganization, continuance or consolidation in respect of the Corporation
(including any transaction or series of transactions with the same stated or
effective objective) pursuant to which the Corporation will not survive as a
stand-alone publicly-traded corporation (in this regard, but without limitation,
the Corporation shall be deemed not to have survived as a publicly traded
corporation should (i) there cease to be a liquid market for the Corporation's
common shares on an internationally recognized exchange,  (ii) more than fifty
percent (50%) of the corporation's outstanding common shares to which are
attached more than fifty percent (50%) of the then outstanding combined voting
power of the outstanding securities of the Corporation be held by a single
shareholder or group of shareholders acting jointly or in concert, or (iii) the
Corporation become a subsidiary, as defined in the Canada Business Corporations
Act, of another Corporation);

1.7              any occurrence pursuant to which individuals who, as of the
close of business on the effective date of this Agreement, constitute the Board
of Directors (the "Incumbent Directors") cease for any reason to constitute at 
least two-thirds of the Board; provided that any person becoming a Director
subsequent to the close of business on the effective date of this Agreement,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board of Directors (either by
a specific vote or by approval of the Management Proxy Circular of the
Corporation in which such person is named a nominee for Director, without
objection to such nomination) shall be an Incumbent Director; but further
provided, that no individual elected or nominated as a Director of the
Corporation initially as a result of an actual or threatened proxy or election
contest with respect to Directors, as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board of Directors or as a result of or in connection with any amalgamation,
merger, arrangement, reorganization, consolidation or share exchange acquisition
transaction by the Corporation with any Person, shall be deemed to be an
Incumbent Director;

 

3

--------------------------------------------------------------------------------



 

For the purposes of this Agreement : (i) only the first Change of Control after
the date hereof shall be deemed a Change of Control hereunder; (ii) voting power
of securities shall be determined by reference to the right to vote in respect
of the general election of Directors: (iii) a substantial change in the
composition of the Board of Directors of the Corporation shall be any change
involving the immediate confirmed departure of at least three Directors or any
other change pursuant to which the Directors in office immediately prior thereto
cease to constitute at least two-thirds of the members of the Board of
Directors; and (iv) no event of Change of Control shall have occurred if
immediately prior thereto the Corporation was in a state of insolvency or in a
position of being protected from its creditors by virtue of any applicable
legislation or court order.

2.     Term.  This agreement shall commence on the date hereof and shall expire,
unless previously terminated as provided herein, on the earliest of

(i)                  30 April 2005;

(ii)                the date of the Executive's death or termination as a result
of Disability, as defined below;

(iii)       subject to Section 3 hereof, the date of the retirement or other
termination of the Executive's employment (voluntarily or involuntarily) with
the Corporation prior to a Change of Control; or

(iv)              if, prior to and without causing a Change of Control, the
entity for which the Executive is then working ceases to be a subsidiary, (as
defined in the Canada Business Corporations Act) of the Corporation. 

Notwithstanding anything in this Agreement to the contrary, if the Corporation
becomes obligated to make any payment to the Executive pursuant to the terms
hereof at or prior to the expiration of this Agreement, then this Agreement
shall remain in effect for such purposes until all of the Corporation's
obligations hereunder are fulfilled. Further, the provisions of paragraph 9.1
hereunder shall survive and remain in effect notwithstanding the termination of
this Agreement, the termination of the Executive's employment or any breach or
repudiation of alleged breach or repudiation by the Corporation of this
Agreement or any one or more of its terms.

Disability shall have the meaning ascribed to such term in the Corporation's
long-term disability plan in which the Executive participates.  A termination
for Disability shall be deemed to occur when the Executive is terminated by the
Corporation by written notice after the disability is established and the
Executive remains disabled.

3.     Termination Following Change of Control.

3.1       If, and only if, a Change of Control occurs and one of the following
occurs : (i)  the Executive's employment with the Corporation is terminated by
the Corporation without Cause other than for Disability, or (ii)  by the
Executive for Good Reason, during the period running from the date of the Change
of Control to twelve (12) months after the date of such Change of Control, then
the Executive shall be entitled to the amounts provided in Section 4 upon such
termination.

 

4

--------------------------------------------------------------------------------



In addition, notwithstanding the foregoing, in the event the Executive is either
terminated without Cause or terminates employment for Good Reason within three
(3) months prior the occurrence of a Change of Control, such termination shall,
upon the occurrence of a Change of Control, be deemed to be covered under the
Agreement and the Executive shall be entitled to the amounts provided under
Section 4 hereof reduced by any amounts otherwise received in connection with
his termination of employment.

3.2       As used in this Agreement, termination for Good Reason shall mean a
termination by the Executive within ninety (90) days after the occurrence of the
Good Reason event, failing which such event shall not constitute Good Reason
under this Agreement. For purposes of this Agreement, "Good Reason" shall mean
the occurrence or failure to cause the occurrence of any of the following events
without the Executive's express written consent:

(i)         any material diminution in the Executive's duties and
responsibilities, authority (except in each case in connection with the
termination of the Executive's employment for Cause or as a result of the
Executive's death, or temporarily as a result of the Executive's illness or
other absence,);

(ii)        a reduction in the Executive's annual base salary rate;

(iii)       a relocation of the Executive's principal business location to an
area outside the country of the Executive's principal business location at the
time of the Change of Control;

(iv)       a failure by the Corporation after a Change of Control to continue
any annual Executive Performance Award Plan, program or arrangement in which the
Executive is then entitled to participate (the "Bonus Plans"), provided that any
such plan(s) may be modified at the Corporation's discretion from time to time
but shall be deemed terminated if (x) any such plan does not remain
substantially in the form in effect prior to such modification and (y) if plans
providing the Executive with substantially similar benefits are not substituted
therefor ("Substitute Plans"), or a failure by the Corporation to continue the
Executive as a participant in the Bonus Plans and Substitute Plans on at least
the same basis as to potential amount of the bonus and the achievability thereof
as the Executive participated immediately prior to any change in such plans of
awards, in accordance with the Bonus Plans and the Substitute Plans;

(v)        a failure to permit the Executive after the Change of Control to
participate in cash or equity based long-term incentive plans and programs other
than Bonus Plans on a basis providing the Executive in the aggregate with an
annualized award value in each fiscal year after the Change of Control at least
equal to the aggregate annualized award value being provided by the Corporation
to the Executive under such incentive plans and programs immediately prior to
the Change of Control (with any awards intended not to be repeated on an annual
basis allocated over the years the awards are intended to cover);

5

--------------------------------------------------------------------------------



(vi)       the failure by the Corporation to continue in effect any employee
benefit program such as a saving, pension, excess pension, medical, dental,
disability, accident, life insurance plan or a relocation plan or policy or any
other material plan, program, perquisite or policy of the Corporation intended
to benefit the Executive in which the Executive is participating at the time of
a Change of Control (or programs providing the Executive with at least
substantially similar benefits) other than as a result of the normal expiration
of any such employee benefit program in accordance with its terms as in effect
at the time of a Change of Control, or taking of any action, or the failure to
act, by the Corporation which would adversely affect the executive's continued
participation in any of such employee benefit programs on at least as favourable
a basis to the Executive as is the case  on the date of a Change of Control; or
which would materially reduce the Executive's benefits in the future under any
of such employee benefit programs or deprive him of any material benefit enjoyed
by the Executive at the time of a Change of Control;

(vii)      a material breach by the Corporation of any other written agreement
with the Executive that remains uncured for twenty-one (21) days after written
notice of such breach is given to the Corporation;

(viii)           failure of any successor (as defined in Section 10 herein) to
assume in a writing delivered to the Executive the obligations hereunder within
twenty-one (21) days after written notice by the Executive, or

For the purposes of the foregoing, there shall be deemed to have occurred a
material diminution in the duties and responsibilities of an Executive occupying
the position of or performing the functions normally assigned to any of the
Chief Executive Officer or other member of the Office of the President, the
Chief Financial Officer or the Chief Legal Officer in the event of any Change of
Control referred to in any of paragraphs 1.2 to 1.6 (inclusive) above.

3.3       As used in this Agreement, the term "Cause" shall mean:

(i)         the failure by the Executive to attempt to substantially perform his
or her duties and responsibilities with regard to the Corporation or any
affiliate (other than any such failure resulting from the Executive's incapacity
due to physical or mental illness of any such actual or anticipated failure by
the Executive for Good Reason, as defined in paragraph 3.2) after demand for
substantial performance is delivered by the Corporation that specifically
identifies the manner in which the Corporation believes the Executive has failed
to attempt to substantially perform his or her duties and responsibilities and a
reasonable time for the Executive to correct or remedy;

(ii)        the willful engaging by the Executive in misconduct in connection
with the Corporation or its business which is materially injurious to the
Corporation monetarily or otherwise (including but not limited to conduct which
is prohibited by the provisions of Section 9.1 herein); or

 

6

--------------------------------------------------------------------------------



 

(iii)       any misappropriation or fraud with regard to the Corporation or any
of the assets of the Corporation (other than good faith expense account
disputes).

For purposes of this paragraph, no act, or failure to act, on the Executive's
part shall be considered "willful" unless done or omitted to be done, by him or
her not in good faith and without reasonable belief that his or her action or
omission was in the best interests of the Corporation. In the event that the
Executive alleges that the failure to attempt to perform his or her duties and
responsibilities is due to a physical or mental illness, and thus not "Cause"
under paragraph 3.3, the Executive shall be required to furnish the Corporation
with a written statement from a licensed physician who is reasonably acceptable
to the Corporation which confirms the Executive's inability to attempt to
perform due to such physical or mental illness. A termination for Cause after a
Change of Control shall be based only on events occurring after such Change of
Control; provided, however, the foregoing limitation shall not apply to an event
constituting Cause which was not discovered by the Corporation prior to a Change
of Control.

4.     Compensation Upon Termination.

4.1       If the Executive's employment is terminated for Cause following a
Change of Control or upon the occurrence of a Change of Control in a manner
described in paragraph 3.1 the Corporation shall :

(a)        pay to the Date of Termination, the Executive's Base Salary, the
prorated amount of the guideline award under the Corporation's Executive
Performance Award Plan (EPA) and the cash value of any untaken and accrued
vacations to the Date of Termination.  The aggregate amount will be paid within
five (5) days of the Date of Termination;

(b)        accrue service under the Corporation's pension plans to the Date of
Termination;

(c)        maintain all other benefits and perquisites in which the Executive
participates to the Date of Termination, but limited to the coverage in force
under those benefit plans on the Date of Notice of Termination; and

(d)               not grant any options to purchase shares under the Alcan
Executive Share Option Plan, nor any other long-term incentive plans adopted by
the Corporation, to the Executive between the date of Notice of Termination and
the actual Date of Termination.

4.2        In the event of Termination for Cause following a Change of Control,
the Corporation's obligations to the Executive under this Agreement shall be
limited to those under paragraph 4.1.  In all other cases, the Executive shall
have each of the following additional rights and entitlements, to the extent
applicable;

(a)                If the Executive's employment is terminated after the first
occurrence of a Change of Control in a manner described in paragraph 3.1 then,
the Executive shall be entitled, without regard to any contrary provisions of
any benefit plan and subject to any express limitations hereinafter set forth,
to  severance pay as follows :

 

7

--------------------------------------------------------------------------------



 

> (i)         an amount equal to 36 times the Executive's monthly base salary as
> of the Date of Termination;
> 
> (ii)        an amount equal to 36 times the monthly EPA guideline amount in
> force as regards the Executive Performance Award Plan as of the Date of
> Termination;

(b)               the amount payable under the provisions of the TSR Performance
Plan (or its equivalent) in the event of a Change of Control, provided that the
amount payable shall never be less than the amount payable to the Executive
thereunder had he retired on the Date of Termination.

Notwithstanding the foregoing, if the Date of Termination is before the
Executive's declared retirement date and the number of months remaining to such
retirement date is less than the number specified in paragraphs a(i) and a(ii)
above, the number specified in each of sub-paragraphs (a)(i) and (a)(ii) above
shall be replaced by the number of months remaining to such retirement date.

4.3       The Executive may, in writing, (in the Notice of Termination or
otherwise) direct the Corporation that the severance pay pursuant to the
paragraph 4.2 hereof shall be paid, either :

(i)         in a lump sum payable within five (5) days of the Date of
Termination where in such case, all benefit plan coverage cease on such date, or

(ii)                in 36 equal monthly installments, (or for a period
consistent with the Corporation's practices as approved by the Personnel
Committee of the Board) after having the Executive transferred to the non-active
payroll of the Corporation in which case all benefit plan coverage continue at
the previous level for that same number of months except for coverage under the
Corporation's short-term and long-term disability plans, vacation program,
eligibility in the Alcan Executive Share Option Plan or any other long-term
incentive plans adopted by the Corporation and perquisite benefit (car,
financial and tax counseling, club membership) all of which shall cease on Date
of Termination.

            Monthly installments paid on the non-active payroll shall be
excluded in the calculation of pensionable earnings while the duration on the
non-active payroll shall be included as service for calculating years of service
under the Corporation's pension plans.

4.4        Any loans owing by the Executive to the Corporation shall become due
and payable as per the terms of the applicable loan agreement.

4.5       After the occurrence of a Change of Control, as defined in Section 1,
all options under the Corporation's Executive Share Option Plan shall become
immediately exercisable and all waiting periods and holding periods, as defined
in such plan, shall be waived.

 

8

--------------------------------------------------------------------------------



 

5.     Notice of Termination.  After a Change of Control, any purported
termination of the Executive's employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 13.  For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment.  The "Date of Notice of Termination"
is the date, determined in accordance with Section 13 below, when the Notice of
Termination is deemed to have been given. 

6.    Date of Termination.  "Date of Termination", with respect to any purported
termination of the Executive's employment after a Change of Control, shall mean
the date specified in the Notice of Termination.  In the case of a termination
by the Corporation, the Date of Termination shall not be less than thirty (30)
days after the Change of Control except in the case of a termination for Cause
which shall be the date specified in the Notice of Termination.  In the case of
a termination by the Executive for Good Reason, the Date of Termination shall
not be earlier than 90 days after the Change of Control. In the event of Notice
of Termination by the Corporation, the Executive may treat such notice as having
a date of termination at any date between the date of the receipt of such notice
and the date of termination indicated in the Notice of Termination by the
Corporation; provided, that the Executive must give the Corporation written
notice of the Date of Termination if he or she deems it to have occurred prior
to the Date of Termination indicated in the notice.

7.    No Duty to Mitigate/Set-off.  The Corporation agrees that if the
Executive's employment with the Corporation is terminated pursuant to this
Agreement during the term of this Agreement, the Executive shall not be required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Executive by the Corporation pursuant to this Agreement. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive or benefit provided to the
Executive as the result of employment by another employer or otherwise. Except
as otherwise provided herein and apart from any disagreement between the
Executive and the Corporation concerning interpretation of this Agreement or any
term or provision hereof, the Corporation's obligations to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against the Executive.

8.    Service with Subsidiaries or the Corporation.  For purposes of this
Agreement, employment by the Corporation or subsidiary (as defined in the Canada
Business Corporations Act) of the Corporation shall be deemed to be employment
by the Corporation and references to the Corporation shall include all such
entities, except that the payment obligation hereunder shall be solely that of
the Corporation. A Change of Control, however, as used in this Agreement, shall
refer only to a Change of Control of Alcan Inc.

 

9

--------------------------------------------------------------------------------



 

9.         Confidentiality and Non-Competition Undertakings.

9.1       Without prejudice to any other confidentiality undertakings or
obligations by which the Executive may be bound in favor of the Corporation, the
Executive shall not at any time during the term of this Agreement, or
thereafter, directly or indirectly, for any reason whatsoever, communicate or
disclose to any unauthorized person, firm or corporation, or use for the
Executive's own account, without the prior written consent of the Board of
Directors, any proprietary processes, trade secrets or other confidential data
or information of the Corporation and its related and affiliated companies
concerning their businesses or affairs, accounts, products, services or
customers, it being understood, however, that the obligations set forth in this
Section shall not apply to the extent that the aforesaid matters (i) are
disclosed in circumstances in which the Executive is legally required to do so,
or (ii) become known to and available for use by the public other than by the
Executive's wrongful act or omission.

9.2       Upon the occurrence of a Change of Control, any non-competition
agreement between the Corporation and the Executive shall be considered null and
void.  For the purposes of this Agreement, a non-competition agreement shall
include, without limitation, any provision restricting the Executive's freedom
to seek or obtain employment or invest in or advise any corporation or business.

10.   Successors - Binding Agreement.  In addition to any obligations imposed by
law upon any successor to the Corporation, the Corporation will require any
successor (whether direct or indirect, by purchase, amalgamation, merger,
arrangement, reorganization, consolidation or otherwise) to all or substantially
all of the business and/or assets of the Corporation to expressly assume and
agree in writing to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors and heirs. If the Executive shall die after
termination of his employment while any amount would still be payable to the
Executive hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive's estate. This Agreement is personal to the Executive and neither
this Agreement nor any rights hereunder may be assigned by the Executive.

11.   Miscellaneous.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board of Directors. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement and
the Employment Agreement constitute the entire agreement between the parties
hereto pertaining to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement or the Employment Agreement. All references to any law
shall be deemed also to refer to any successor provisions to such laws.

 

10

--------------------------------------------------------------------------------



 

12.    Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

13.    Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
registered mail, postage prepaid as follows:

            (i)         If to the Corporation, to:

                        Alcan  Inc.
                        1188 Sherbrooke Street West
                        Montreal, Quebec
                        H3A 3G2

                        Attention:  Corporate Secretary

            (ii)        If to the Executive, to his last shown address
                        on the books of the Corporation.

Any such notice shall be deemed given when so delivered personally, or, if
mailed, five days after the date of deposit in the Canadian mail. Any party may
by notice given in accordance with this Section to the other parties, designate
another address or person for receipt of notices hereunder.

14.   Severability.  If any provisions of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

15.   Legal Fees.  In the event the Corporation does not make the payments due
hereunder on a timely basis and the Executive collects any part or all of the
payments provided for hereunder or otherwise successfully enforces the terms of
this Agreement by or through -legal counsel, the Corporation shall pay all costs
of such collection or enforcement, including reasonable legal fees and other
reasonable fees and expenses which the Executive may incur. The Corporation
shall pay to the Executive interest at the prime lending rate as announced from
time to time by Royal Bank of Canada on all or any part of any amount to be paid
to Executive hereunder that is not paid when due. The prime rate for each
calendar quarter shall be the prime rate in effect on the first day of the
calendar quarter.

 

11

--------------------------------------------------------------------------------



 

 

16.    Non-Exclusivity of rights.  Except as otherwise specifically provided
therein, (i) nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any benefit, bonus, incentive, equity or
other plan or program provided by the Corporation and for which the Executive
may qualify, nor (ii) shall anything herein limit or otherwise prejudice such
rights as the Executive may have under any other currently existing plan,
agreement as to employment or severance from employment with the Corporation or
statutory entitlements, provided, that to the extent such amounts are paid under
paragraph 4.2(a) hereof or otherwise, such amounts shall be offset against any
amounts that the Executive is entitled to under any other program, plan,
agreement or statute, including without limitation the Employment Agreement.
Amounts that are vested benefits or which the Executive is otherwise entitled to
receive under any plan or program of the Corporation, at or subsequent to the
date of termination shall be payable in accordance with such plan or program,
except as otherwise specifically provided herein or in the Employment Agreement.

17.    Not an Agreement of Employment.  This is not an agreement assuring
employment and the Corporation reserves the right to terminate the Executive's
employment at any time with or without cause, subject to the Employment
Agreement and the payment provisions hereof if such termination is after, or
within three (3) months prior to, a Change of Control, as defined herein. The
Executive acknowledges that he is aware that he shall have no claim against the
Corporation hereunder or for deprivation of the right to receive the amounts
hereunder as a result of any termination that does not satisfy the requirements
hereof or as a result of any other action taken by the Corporation. The
foregoing shall not affect the Executive's rights under any other agreement with
the Corporation.

18.   Governing Law.  This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the Province of Quebec.

19.   English Language.  The parties hereto declare that they require that this
Agreement and any related documents be drawn up and executed in English.

            Les parties déclarent qu'elles requièrent que cette convention ainsi
que tous documents relatifs à cette convention soient rédigés et exécutés en
anglais.

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed and the Executive has hereunto set his hand as of the date first set
forth above.

                                                                                

ALCAN INC.   By:       _______________________                     Gaston
Ouellet   EXECUTIVE ____________________________                      Richard B.
Evans

 

 

12